[USAAA EAGLE LOGO (r)] USAA PRECIOUS METALS AND MINERALS FUND SHARES, USAA PRECIOUS METALS AND MINERALS FUND ADVISER SHARES, USAA PRECIOUS METALS AND MINERALS FUND INSTITUTIONAL SHARES USAA CORNERSTONE STRATEGY FUND SUPPLEMENT DATED DECEMBER 1, 2011 TO EACH FUND'S PROSPECTUS DATED OCTOBER 1, 2011 USAA REAL RETURN FUND SHARES USAA REAL RETURN FUND INSTITUTIONAL SHARES USAA GLOBAL OPPORTUNITIES FUND SUPPLEMENT DATED DECEMBER 1, 2011 TO EACH FUND’S PROSPECTUS DATED MAY 1, 2011 Effective March 1, 2012, Mark W. Johnson, Vice President of Equity Portfolios and a co-manager of the above-referenced Funds will retire from USAA. Mark joined USAA in 1988 as a securities analyst and became the portfolio manager of the Precious Metals and Minerals Fund, formerly the Gold Fund, in January 1994. Dan Denbow will take over as the manager of the Funds. Dan has been on the investment management team since 1998 and has worked closely with Mark as the co-manager of the Funds. He will continue to follow the same management philosophy and process that have delivered the Funds' performance over the past several years. 97384-1211
